Citation Nr: 0700035	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for brain disease with 
resultant seizures due to head trauma.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from March 1964 to March 1968.  
The veteran also served in Air Force Reserves from 1968 to 
1986.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  


FINDINGS OF FACT

1. In an August 2002 decision, the Board declined to reopen 
the veteran's claim for  service connection for a head injury 
with resultant seizures.  The Board notified the veteran of 
this decision and of his procedural and appellate rights in 
August 2002, but the veteran did not appeal.  

2.  Evidence received subsequent to the August 2002 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for brain 
disease with resultant seizures due to head trauma.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision denying service connection 
for a head injury with resultant seizures is final.  
38 U.S.C.A. § 7104(b) (West 2002).  

2.  Evidence received since the August 2002 Board decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2004.  
The RO provided the veteran letter notice to his claim to 
reopen in a January 2004 letter, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  However, as the Court did not extend this 
holding to claims to reopen, there is no notice requirement 
per Dingess/Hartman v. Nicholson in this claim.  Id.

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran has 
been notified of the evidence and information necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for benefit sought in a January 2004 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are VA treatment records of file.  
The Board notes that there is no VA examination of record.  
An examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  Thus, 
though there is not a VA examination of record, the Board can 
proceed to a decision on this claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks service connection 
for the residuals brain disease with resultant seizures due 
to trauma.  This claim has previously come before the Board 
in June 1998 and August 2002 and the Board denied reopening 
the claim for service connection in both instances.

In an August 2002 decision, the Board denied reopening a 
claim for service connection for a head injury with resultant 
seizures.  The Board found that the evidence submitted since 
the June 1998 Board decision was neither new nor material.  
Essentially, the Board stated that the evidence did not show 
that a head injury with resultant seizures was incurred in or 
aggravated by military service, to include any possible head 
trauma.  The Board notified the veteran of this decision in 
August 2002; he did not file a notice of disagreement within 
one year of the date of notification of the decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1105.  

The veteran applied in January 2004 for service connection 
for brain disease with resultant seizures due to head trauma. 
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in January 
2004, the Board applied the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Medical evidence considered at the time of the August 2002 
rating decision include treatment records from Lackland Air 
Force Base from 1985; social security records; and 1999 VA 
treatment records showing a history of predormal seizures, 
post multiple brain infarct with secondary dementia, and 
grand mal seizures.  A February 1999 VA treatment record 
reflects that the veteran suffers from a condition 
characterized by the presence of anticardiolipin antibodies 
in his blood, leading to many episodes of occlusion of small 
blood vessels in his brain, which has led to multiple, 
probably hundreds minute infarcts (strokes).  A November 1999 
VA examination record, noting the veteran's history including 
the claimed head trauma, diagnosed the veteran with grand mal 
seizure disorder. 

Additionally, of record was an October 2001 letter from a VA 
physician stating that he reviewed the veteran's records and 
description of the trauma.  In the examiner's opinion, it was 
very unlikely that the head trauma was the cause of the 
seizure disorder.  In support of his conclusion, the examiner 
stated that first, there was a clear alternative causation, 
the CNS stroke and encephalomalacia due to anti-cardio lipin 
antibody; and second, the trauma, while significant enough to 
be bothersome, did not cause loss of consciousness or any 
focal deficits at the time.  Loss of consciousness and focal 
deficits are rough guides to the severity of trauma and the 
veteran suffered neither of these.  The examiner stated that 
it would be hard to attribute the seizures to trauma in 1965.   

Also of record was a December 2001 VA neurologist's letter 
stating that the veteran's head injuries never caused him to 
lose consciousness, have anterograde or retrograde amnesia 
for the event, or ever seek attention.  He stated that the 
veteran, at the time of his initial seizure, strongly 
suggesting a partial complex seizure one year prior to the 
seizure occurred when he was on reserve status.  The history 
as recorded raises strong questions that the veteran had a 
seizure disorder prior to hitting his head while in the 
military.  

Lay evidence considered at the time of the August 2002 rating 
decision include a July 1998 letter from H. W. stating that 
the veteran was a good communications operator and his 
performance level was excellent.  Also of record were July 
1998 & October 1995 letters from G.H. stating that it was not 
uncommon to bump your head on either a wing of a pylon on the 
F-1000 or F-105 Fighter Bombers, or even the bomb racks in 
the bomb bay of a B-52 Bomber; though he never suffered any 
long term disability from these accidents, there may have 
been those that did.  Additionally, an October 1998 letter 
from K. M. stating that he was stationed in Vietnam with 
veteran and recalled him hitting his head on the phylo while 
loading weapons and falling to the ground was associated with 
the claims file.  According to K. M., the veteran sat down 
for a while, then got up and continued to work with an upset 
stomach, pain in his head, and a possible concussion.  The 
veteran also submitted July 1999 and May 2000 letters stating 
that he had his first grand mal seizure in February 1985 
during his weekend training and that he has only had one 
brain concussion/skull fracture in his life in Vietnam in 
1965.  

Medical evidence received since the August 2002 Board 
decision include August 2003 VA treatment records showing no 
recent history of stroke or seizure.  Lay evidence received 
since the August 2002 Board decision include a January 1997 
letter from the veteran's former wife stating that to the 
best of her recollection, the veteran was in the US Air Force 
Reserves from 1972 to 1985 and never had seizures except for 
the one he experienced when he was on his weekend active duty 
at Kelly Air Force Base. Also of record is an April 2000 
letter from K.M., stating that he was stationed in Vietnam 
with veteran and recalled him hitting his head on the phylo 
while loading weapons and falling to the ground.  According 
to K. M., the veteran sat down for a while, then got up and 
continued to work with an upset stomach, pain in his head, 
and a possible concussion.  Additionally, a December 2003 
letter from G.H. was submitted stating that it was not 
uncommon to bump your head on either a wing of a pylon on the 
F-1000 and F-105 Fighter Bombers, or even the bomb racks in 
the bomb bay of a B-52 Bomber; though  he never suffered any 
long term disability from these accidents, there may have 
been those that did.  

In the present claim, the letters from G.H. and K.M. are not 
new as they were previously submitted.  VA treatment records 
showing no current seizure or stroke and the letter from the 
veteran's wife are new, as they were not previously 
submitted.  However, this evidence does not raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for brain disease with resultant 
seizures due to head trauma as it does not relate to an 
unestablished fact necessary to substantiate the claim - 
namely that the veteran's current seizures are related to a 
head trauma incurred in-service.  Such an issue turns on 
medical evidence and statutory authority.  38 U.S.C.A. § 
1112(c), 38 C.F.R. §§ 3.309(d) and 3.311.  While the new 
evidence includes medical records showing no current seizures 
and a letter from the veteran's wife stating that his first 
seizure occurred while on reserve duty, it does not include a 
medical opinion connecting the current condition to service.  
Moreover, no medical professional has ever related the 
veteran's right leg condition to service.  The new evidence 
merely reiterates the veteran's history of seizure and stroke 
and the argument that the veteran's first seizure occurred 
while on reserve duty, facts known at the time of the August 
2002 Board decision.  Thus, the Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  As such, this new evidence is 
cumulative of the evidence submitted prior to the August 2002 
Board decision. 

The Board notes that the veteran has asserted his current 
seizure condition is related to a head trauma in-service; 
however, he made the same argument at the times of the August 
2002 and June 1998 Board decisions.  Therefore, his current 
allegations cannot provide a basis to reopen the claim for 
service connection for brain trauma with resultant seizures 
due to head trauma.  Reid v. Derwinski, 2 Vet. App. 312 
(1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  
Therefore, his statements are not considered competent to 
reopen the claim for service connection.  See Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim).

Accordingly, in the absence of new medical evidence relating 
the veteran's current condition to service, the claim must be 
denied.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).









ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for brain disease with resultant 
seizures due to head trauma and the claim is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


